Citation Nr: 0614076	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-29 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to the assignment of a higher rating for service-
connected herpes, chin area, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to January 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in January 2005 for further development.  


FINDING OF FACT

The veteran's service-connected herpes, chin area, is 
manifested by intermittent breakouts occurring every three to 
five weeks and lasting five to seven days.  The breakouts are 
manifested dry papules and papulovesicles with crusts on the 
veteran's chin.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected 
herpes, chin area, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
7800, 7806, 7820 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim for service connection in March 2001.  In October 
2001, a VCAA letter was issued to the appellant.  This letter 
effectively notified the appellant of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Since the October 
2001 VCAA notice preceded the August 2002 rating decision, 
there is no defect with respect to the timing of the VCAA 
notice.  The Board also notes that subsequent VCAA letters in 
January 2005 and June 2005 effectively satisfied the VCAA 
notice requirements.  Although after the initial claim, the 
record shows that the veteran did have an opportunity to 
submit or identify additional evidence and that the RO did 
review and readjudicate the claim after these VCAA notices.  
The Board finds no resulting prejudice to the veteran as the 
result of any VCAA notice furnished after the initial denial.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves the issue of an increased rating, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection for herpes, but 
there had been no notice of the rating criteria used to 
evaluate the veteran's disability.  However, in a statement 
of the case (SOC) and supplemental statements of the case 
(SSOCs) dated August 2003, October 2003, February 2004, 
September 2005, and March 2006, the veteran was notified of 
the various rating criteria applicable to his claim.  As 
such, despite the initial inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examination reports.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected herpes, chin area warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected herpes, chin area, has been 
rated by the RO under the provisions of Diagnostic Code (DC) 
7820.  This regulatory provision instructs the RO to rate the 
disability as disfigurement of the head, face, or neck (DC 
7800), scars (DCs 7801, 7802, 7803, 7804, 7805) or dermatitis 
(DC 7806), depending on the predominant disability.  

The regulations pertaining to conditions of the skin have 
been changed during the course of this appeal.  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991), the United States 
Court of Veterans Appeals (now the United Stated Court of 
Appeals for Veterans Claims) (Court) held that when the 
governing law or regulations change during an appeal, the 
most favorable version will be applied.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
subsequently overruled Karnas to the extent that it indicated 
retroactive application of a new law or regulation might be 
appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

Prior to August 30, 2002, a 10 percent rating was the maximum 
possible rating under Diagnostic Codes 7802, 7803, and 7804.  
Pursuant to Diagnostic Code 7805, the disability was to be 
rated on the limitation of function.  

Prior to August 30, 2002, a disfiguring scar to the head, 
face, or neck warranted a 10 percent rating if it was 
moderately disfiguring.  The next highest rating of 30 
percent was only warranted if the scar was severe, especially 
if producing a marked and unsightly deformity of eyelids, 
lips, or auricles.  38 C.F.R. § 4.118, Diagnostic Code 7800

Prior to August 30, 2002, eczema warranted a 10 percent 
rating if there was exfoliation, exudation, or itching 
involving an exposed surface or extensive area.  The next 
highest rating of 30 percent was only warranted for constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Effective August 30, 2002, Diagnostic Codes 7801 and 7802 
concern scars not located on the head, face, or neck.  A 10 
percent rating remains the maximum possible rating under 
Diagnostic Codes 7803 and 7804; and Diagnostic Code 7805 
evaluates scars based on the limitation of the affected part.  

Effective August 30, 2002, a 10 percent rating is warranted 
when the veteran experiences one of the following 
characteristics of disfigurement: scar of 5 inches or more 
(13 or more cm) in length; scar at least one quarter inch 
(0.6 cm) wide at its widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). The next highest rating of 30 
percent is warranted if the veteran has visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or the 
veteran exhibits two or three of the aforementioned 
characteristics of disfigurement. 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2005).

Effective August 30, 2002, the criteria under Diagnostic Code 
7806 (regarding dermatitis or eczema) warrants a 10 percent 
evaluation when 5 to 20 percent of the entire body is 
affected; or 5 to 20 percent of exposed areas are affected; 
or intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  The next higher rating of 30 percent is warranted 
only when 20 to 40 percent of the entire body is affected; or 
20 to 40 percent of exposed areas are affected; or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2005).

Factual Background

The veteran filed his claim for service connection in March 
2001.  The RO's August 2002 rating decision granted service 
connection for herpes, chin area and granted a 10 percent 
rating effective October 22, 1999.  

The post service medical records reflect that the veteran 
sought treatment from a private physician (Dr. K.C.R.) in 
December 1999.  He complained of an area of his chin that 
festers, blisters, and scabs.  He brought photographs to the 
examination.  The chin flares-up in 5-7 day cycles, causing 
pain, itching and a rash.  He stated that he was treated with 
erythromycin.  He reported that the skin disease is 
intermittent (flaring up on a monthly or bi-monthly basis).  
Upon examination, the clinician noted the skin disease on the 
left aspect of the veteran's chin.  It was oval in formation 
(3cm. x 2cm. in diameter).  There was minimal exfoliation and 
minimal crusting.  

The veteran also sought treatment from the VA Medical Center 
(VAMC) at Loma Linda.  In February 2001, he began taking 
acyclovir.  A March 2001 treatment note indicated that the 
acyclovir reduced the length of the flare ups (from 7 days to 
5 days).  There was no change in the frequency of the flare 
ups.  Upon examination, there was a 1 cm. x .5 cm. light 
brown crusted plaque on the chin with mild surrounding 
erythema.  By September 2001, the veteran had been on 
acyclovir for six months.  He reported that his outbreaks are 
less severe and shorter in duration.  Upon examination, his 
chin had an 8 mm. crusted tender plaque.  Subsequent 
outpatient treatment reports reveal substantially similar 
findings.  

In June 2005, the veteran underwent a VA examination.  The 
clinician noted that he had a plaque on the submental chin 
consisting of dry papules, papulovesicles with crusts.  The 
extent of the infection was 37 mm. across the chin and 14 mm. 
vertical.  The clinician noted that the veteran has been 
taking acyclovir and in the past year he has only been taking 
it once the breakouts occur.  The clinician noted that the 
veteran had no history of immunosuppressive disease or 
prednisone or immunosuppressive medications.  The clinician 
assessed the veteran with frequent recurrences of herpes 
simplex type II on the chin occurring every three to five 
weeks involving less than 1 percent of total skin (2 percent 
of the exposed skin), considered to be disfiguring.   

Analysis

The veteran's herpes is currently rated at 10 percent.  In 
order to warrant the next highest rating of 30 percent, the 
veteran must suffer from severe scars producing a marked and 
unsightly deformity of eyelids, lips, or auricles (Diagnostic 
Code 7800 prior to August 30, 2002); constant exudation or 
itching, extensive lesions, or marked disfigurement 
(Diagnostic Code 7806 prior to August 30, 2002); visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or exhibits two or three of the aforementioned 
characteristics of disfigurement (Diagnostic Code 7800 
effective August 30, 2002); or when 20 to 40 percent of the 
entire body is affected; or 20 to 40 percent of exposed areas 
are affected; or systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period (Diagnostic Code 7806 effective August 
30, 2002).  

The Board notes that the preponderance of evidence does not 
support a rating of 30 percent under Diagnostic Code 7800 
(prior to August 30, 2002) inasmuch as there is no evidence 
of severe scars producing a marked and unsightly deformity of 
eyelids, lips, or auricles. 

Moreover, the preponderance of evidence does not support a 
rating of 30 percent under Diagnostic Code 7800 (effective 
August 30, 2002) inasmuch as there is no evidence that the 
veteran suffers from visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips).  The veteran also 
does not exhibit two or three of the characteristics of 
disfigurement (scar of 5 inches or more (13 or more cm) in 
length; scar at least one quarter inch (0.6 cm) wide at its 
widest part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo- or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39 sq. cm.).

The Board notes that the preponderance of evidence does not 
support a rating of 30 percent under Diagnostic Code 7806 
(prior to August 30, 2002) inasmuch as there is no evidence 
of constant exudation or itching, extensive lesions, or 
marked disfigurement.  To the contrary, and by all accounts, 
the veteran's disfigurement is manifested by intermittent, 
albeit frequent, outbreaks (every three to five weeks) that 
last for five to seven days.  

Finally, the preponderance of evidence does not support a 
rating of 30 percent under Diagnostic Code 7806 (effective 
August 30, 2002) inasmuch as the condition affects less than 
1 percent of total skin and approximately 2 percent of the 
exposed skin (as opposed to 20 to 40 percent as required by 
the rating criteria).  Moreover, the June 2005 VA clinician 
noted that over the past year, the veteran had been taking 
acyclovir as needed (as he broke out every three to five 
weeks), and he had not had systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.

The veteran has repeatedly noted, especially in his November 
2005 correspondence, that since the outbreaks appear on his 
face, it causes him to feel self-conscious and embarrassed.  
The Board acknowledges that an outbreak on one's face would 
cause the veteran to feel self conscious; however, the rating 
criteria have already taken this into account.  As noted 
above, the rating criteria is broken down into diagnostic 
codes governing disfigurements of the face, head, or neck 
versus other diagnostic codes that apply to disfigurements 
not located on the face, head, or neck.  
 
The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial or staged rating in excess of 10 percent 
for herpes, chin area must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

ORDER

The veteran's appeal for entitlement to a rating in excess of 
10 percent for herpes, chin area is denied.  




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


